Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (US Patent Publication 2011/0289672) in view of Dunki-Jacobs (US Patent Publication 2014/0076415). 
Regarding Claim 1, Cummings shows an automated shower water saving device comprising a hydraulic routing, electro-mechanic system (21, 23, 30; paragraph 51),  a modular series of tanks 3(41, 42), an electronic control interface (12,14) and an 4autonomous water reuse system in one integrated and functional unit (paragraph 58). Cummings fails to show an energy 2generation and flow measurement systems and an electronic control interface with wireless internet connection. Dunki-Jacobs teaches an 
Regarding Claim 2, Cummings shows the automated shower water saving device of Claim 1, and further shows a removable filter (52) at the entrance of the system (entrance of the reuse system).   Cumming fails to show an electronic valve. Dunki-Jacobs  teaches the hydraulic routing, energy generation and flow measurement electro-mechanic system is composed by a three-way electronic valve (710) horizontally connected to a hydraulic micro- generator (paragraph 198), a temperature sensor (paragraph 45), a flowmeter (paragraph 198). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an electronic valve in order to allow the valve to be controlled remotely.  
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (US Patent Publication 2011/0289672) in view of Dunki-Jacobs (US Patent Publication 2014/0076415) as applied to claim 1 above, and further in view of McIntosh (US Patent 5,106,493)
Regarding Claim 3, Cummings shows the automated shower water saving device of Claim 1, wherein the modular series of tanks 2(41, 42) comprises between 1 and 5 tanks per shower (two tanks; 16), and between 0 and 5 4mechanical shut-off valves (21, 
Regarding Claim 5, Cummings shows the automated shower water saving device of Claim 1,but fails to show an autonomous water reuse system reintroduces water to a toilet. McIntosh teaches an autonomous water reuse system reintroduces water to a toilet (42) and  is composed by a lateral entry level valve (V9A) connected directly to the toilet tank (42, Fig.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a water reuse system that reintroduces water to a toilet in order to save water. 
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (US Patent Publication 2011/0289672) in view of Dunki-Jacobs (US Patent Publication 2014/0076415) as applied to claim 1 above, and further in view of Clements (US Patent Publication 2015/0000025) and Garvy et al (US Patent 6,286,764 herein after Garvy). Cummings shows the automated shower water saving device of Claim 1, but fails to show an electronic control interface with wireless connection. Clements teaches an electronic control interface with wireless connection to the internet . 
Garvey teaches a charge/use controller (column 10 lines 10-15), button (62) for water temperature and routing control (column 9 lines 49-52); a rechargeable battery (column 16 lines 15-16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an control interface with a screen and buttons in order to allow the user to easily control the system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198.  The examiner can normally be reached on Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN A CRANE/Primary Examiner, Art Unit 3754